Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 178 – 180 and 191-193 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In the instant case, with respect to the environmental condition in claims 178 and 191, the metes and bounds of the term “switch” are unclear. The specification states that different profiles for the comfort setting may be activated depending on the environmental conditions, and that therapeutic settings may then be activated when the prescribed therapy is required (see [0221, 0224]). As such, the system does not exactly switch between the treatment setting and comfort setting based on the environmental condition, but rather chooses a comfort setting based on the environmental condition, and can switch to the treatment setting when necessary. A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. See MPEP 2173.03. See additional arguments below.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1, 181, and 185 – 187 is/are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by Remmers (US 7073501) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Remmers in view of Rapoport (US 20050038353).
Regarding claim 1, Remmers discloses an apparatus for automated control of gas washout of a patient interface of a respiratory treatment apparatus comprising: a vent assembly (Fig. 2, 26 and/or 31, c. 5: 40 - 44) having a variable exhaust area defined by one or more apertures of the vent assembly (aperture defined by tube and exhaust port extending into the patient interface; c. 5: 46 – 50), the vent assembly being associated with a patient interface to vent expiratory gas (24); and an actuator to manipulate said one or more apertures of the vent assembly (28); and a controller including a processor, the controller coupled with the actuator (34, c. 6: 21 – 23), the controller configured to (a) operate the actuator to change the exhaust area of the vent assembly (c. 6: 21 – 23; see also Fig. 18b and c. 10: 65 – 67) and (b) switch between a treatment setting for the variable exhaust area (c. 6: 54 – c. 7: 11) and a comfort setting for the variable exhaust area (c. 6: 11 – 15, see also c. 10: 61 – 65, wherein the open valve setting is considered a comfort setting because it prevents rebreathing of CO2).  
However, without admitting otherwise, it would have additionally been obvious to one of ordinary skill in the art to modify Remmers with an explicit comfort setting for the variable exhaust area. Remmers discloses a PAP device for obstructive and central sleep apneas, wherein the valve assembly is left open when the patient is not experiencing central sleep apnea, e.g. during obstructive sleep apnea (see citations above). However, Remmers does not disclose an explicit comfort setting associated with use of the device. Nonetheless, Rapoport discloses a PAP device for the treatment of obstructive sleep apnea [0001 – 0002], wherein the device additionally includes an explicit comfort setting [0026] with open venting of the exhaled gases [0021]. Therefore, according to the teachings of Rapoport, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the respiratory treatment apparatus of Remmers to include an explicit comfort setting with open venting of the variable exhaust area for the benefit of improving the patient’s comfort during periods of wakefulness. 
181. The apparatus of claim 1, wherein the controller is configured to switch between the treatment setting and the comfort setting based on a detected sleep state (see Remmers, wherein the detected sleep state is OSA versus CSA; in Rapoport the detected sleep state is wakefulness as described above).  
185. The apparatus of claim 1, wherein the controller is further configured to control operation of a flow generator (see above).  
186. The apparatus of claim 1, wherein the controller is configured to detect a sleep state and control the change to the exhaust area based on the detection of the sleep state (see claim 181 above).  
187. The apparatus of claim 186, wherein the controller is configured to initiate a cyclical variation of the exhaust area in response to the detection of the sleep state (see Remmers, c. 6: 54 – c. 7: 11).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 5 – 7, 182 – 183, 188-189, 194-196, and 198-202 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Remmers in view of Rapoport.
5. The apparatus of claim 1, wherein the comfort setting further includes one or more of a humidity setting, pressure setting and a temperature setting (see rejection above and Rapoport, [0031 – 0032]).  
6. The apparatus of claim 1, wherein the controller is configured to determine a measure of patient ventilation and adjust the variable exhaust area as a function of the measure of patient ventilation (see Remmers, c. 6: 21 – 28, respiratory amplitude).  
7. The apparatus of claim 6 wherein the variable exhaust area is decreased if the measure of patient ventilation meets or exceeds a threshold (see Remmers, c. 6: 21 – 28, respiratory amplitude).  
182. The apparatus of claim 1, wherein if the controller detects a normal sleep state or a deep sleep state, the controller is configured to switch to a treatment setting (see Rapoport, wherein the treatment setting is interpreted to include an increase in pressure, as well as pressures for handling the OSA/CSA described in Remmers).  
183. The apparatus of claim 181, wherein if the controller detects a light sleep state or a non-sleep state, the controller is configured to switch to a comfort setting (see above). 
188. The apparatus of claim 186, wherein the controller is configured to maintain an approximately constant exhaust area in response to the detection of an absence of sleep (Rapoport discloses that the valve assembly is left open when the patient is not experiencing central sleep apnea, and Remmers discloses a continuous/static leak port for diversion of rebreathing that includes the absence of sleep).  
189. An automated control method in a controller of a respiratory treatment apparatus for setting gas washout of a patient interface of the respiratory treatment apparatus, the automated control method comprising: controlling, by the controller, operation of an actuator that manipulates one or more apertures of a vent assembly having a variable exhaust area defined by one or more apertures of the vent assembly, the vent assembly being associated with the patient interface to vent expiratory gas, the operation comprising a change to the exhaust area of the vent assembly, switching, by the controller, between a treatment setting for the variable exhaust area and a comfort setting for the variable exhaust area, wherein the comfort setting comprises one or more of a humidity setting, pressure setting and a temperature setting (see claims 1 and 5 above).  
194. The automated control method of claim 189, wherein the controller switches between the treatment setting and the comfort setting based on a detected sleep state (see above).  
195. The automated control method of claim 194, wherein if the controller detects a normal sleep state or a deep sleep state, the controller switches to a treatment setting (see above).  
196. The automated control method of claim 194, wherein if the controller detects a light sleep state or a non-sleep state, the controller switches to a comfort setting (see above).  
198. The automated control method of claim 189, wherein the controller controls operation of a flow generator (see above).  
199. The automated control method of claim 189, wherein the controller detects a sleep state and controls the change to the exhaust area based on the detection of the sleep state (see above).  
200. The automated control method of claim 199, wherein the controller initiates a cyclical variation of the exhaust area in response to the detection of the sleep state (see above).  
201. The automated control method of claim 199, wherein the controller maintains an approximately constant exhaust area in response to the detection of an absence of sleep (see above).  
202. The automated control method of claim 189, wherein the controller sets the variable exhaust area to a plurality of open positions, the plurality of open positions providing different vent flow areas that are adapted to provide an increase or decrease in flow rate of expiratory gas through the variable exhaust area (see Remmers, c. 6: 21 – 28, Fig. 18b). -6-  

Claim 162 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Remmers in view of Chang (US 7406963), or alternatively Remmers in view of Rapoport in view of Chang.
Regarding claim 162, Remmers (or Remmers in view of Rapoport) discloses the apparatus for control of gas washout of a patient interface of a respiratory treatment apparatus of claim 1. Chang discloses wherein the variable exhaust area is defined by a plurality of overlapping blades of the vent assembly; and wherein; the actuator is coupled with the blades (see c. 15: 22 – 44, wherein automation necessarily implies an actuator). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the variable exhaust area of Remmers with the overlapping blade aperture of Chang for the benefit of an easily controllable and automated means for the venting apparatus. 

Claim 163 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Remmers in view of Chang in view of Beeman (US 4094492), or alternatively Remmers in view of Rapoport in view of Chang in view of Beeman.
Regarding claim 163, Remmers in view of Chang discloses the apparatus of claim 162. Beeman discloses wherein the vent assembly comprises first and second blade mounts (27 and 28). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the blade assembly of Remmers in view of Chang with the blade mounts of Beeman for the benefit of a relatively simple yet effective mechanism for continuously variable control of gas flow.

Claim 178-180, and 191-193 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Remmers in view of Kwok (US 20080302362), or alternatively Remmers in view of Rapoport in view of Kwok.
Regarding claim 178, Remmers (or Remmers in view of Rapoport) discloses the apparatus of claim 1, including wherein controller is configured to switch between the treatment setting and the comfort setting. Kwok discloses a CPAP device, and a comfort setting based on at least one environmental condition [0031]. Therefore, according to the teachings of Kwok, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the comfort setting of Remmers based in part on an environmental conditions for the benefit of comforting the patient based on environmental changes/impacts.  
179. The apparatus of claim 178, wherein the at least one environmental condition is a temperature outside of the respiratory treatment apparatus (Kwok, claim 6).  
180. The apparatus of claim 178, wherein the at least one environmental condition is humidity outside of the respiratory treatment apparatus (Kwok, claim 6).  
191. The automated control method of claim 189, wherein controller switches between the treatment setting and the comfort setting based on at least one environmental condition (see above).  
192. The automated control method of claim 191, wherein the at least one environmental condition is a temperature outside of the respiratory treatment apparatus (see above).  
193. The automated control method of claim 191, wherein the at least one environmental condition is humidity outside of the respiratory treatment apparatus (see above).  

Claims 184 and 197 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Remmers in view of Rapoport in view of Sullivan (US 20020007127).
Regarding claim 184, Remmers in view of Rapoport discloses the apparatus of claim 1. Sullivan discloses wherein when a ramp feature of the respiratory treatment apparatus is engaged, the controller is configured switch to the comfort setting (see [0066], wherein the comfort setting is the lowered pressure). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Remmers in view of Rapoport with the ramp switching to comfort feature of Sullivan for the benefit of appropriately providing comfort to the patient when treatment is unnecessary in a gradual, safe manner.
197. The automated control method of claim 189, wherein when a ramp feature of the respiratory treatment apparatus is engaged, the controller switches to the comfort setting (see above).  

Claims 4 and 190 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Remmers in view of Woodring (US 6543449) or alternatively Remmers in view of Rapoport in view of Woodring.
Regarding claim 4, Remmers (or Remmers in view of Rapoport) discloses the apparatus of claim 1, wherein the controller is configured with various comfort settings including different settings for the variable exhaust area (Remmers, c. 6: 21 – 32 and c. 10: 61 – 67, wherein the comfort settings include numerous partial closures before complete/minimized restriction of the exhaust area; it is noted that Rapoport additionally discloses various comfort settings with regard to the applied pressure, see [0032]). However, Remmers does not explicitly disclose a user interface for input of comfort settings. Nonetheless, Woodring discloses a user interface for input of ventilator settings (c. 11: 23 – 27). Therefore, according to the teachings of Woodring, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Remmers to include a user interface for input of the various settings for the benefit of a well-known means for giving the user input into their therapy based on personal conditions/preferences.
190. The automated control method of claim 189 wherein the controller receives an input of comfort settings including a setting for the variable exhaust area, with a user interface (see above).  

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Remmers in view of Rapoport in view of Garde (US 20080302364).
Regarding claim 8, Remmers (or Remmers in view of Rapoport) discloses the apparatus of claim 6, but does not explicitly disclose wherein the measure of patient ventilation comprises an instability index. Garde discloses a ventilation/gas therapy apparatus (see [0011]) that provides the appropriate therapy based on a measure of patient ventilation that comprises an instability index [0063 – 66]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patient ventilation measure of Remmers with the instability index of Garde for the benefit of advanced measure(s) that recognize instability for appropriate therapy response.  

Double Patenting
Claims 1, 189, and dependents therein are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 of U.S. Patent No. US 10029058. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘058 anticipates all the features of claims 1 and 189 in the instant application.



Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to Applicant’s arguments to the rejection under 35 USC 112(b) on pages 7 – 8, Applicant argues that “the controller may deactivate treatment settings and activate comfort settings based on environmental factors” per [0225] in the specification. This is found nowhere in paragraph [0225]. Furthermore, activation of therapeutic settings in conjunction with deactivation of comfort settings is caused by detection of the appropriate sleep state. As such, the metes and bounds of the term “switch” are unclear because the system does not exactly switch between the treatment setting and comfort setting based on the environmental condition, but rather chooses a comfort setting based on the environmental condition, and can switch to the treatment setting when appropriate.
On page 10, Applicant argues that Remmers does not disclose “switch[ing] between a treatment setting for the variable exhaust area and a comfort setting for the variable exhaust area”. The Examiner respectfully disagrees. Remmers discloses that “the computer 34 is used to identify periodicities in pulmonary ventilation caused by the central sleep apnea respiration and to control the valve 28 to cause rebreathing during certain periods of the central sleep apnea cycle” (c. 6: 11 – 15), and furthermore that “…if the patient has obstructive sleep apnea as well as central sleep apnea, at the beginning of the night the output valve can be set relatively large”. Remmers keeps the output valve relatively large, and upon identification/anticipation of central sleep apnea begins closing the valve to varying degrees in order to cause rebreathing. As explained in the above action, the open valve setting is considered a comfort setting because it prevents rebreathing of CO2. 
In response to applicant's argument on page 12, paragraph 1 that “Rapoport does not disclose the claimed ‘switch between a treatment setting for the variable exhaust area and a comfort setting for the variable exhaust area’”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Remmers discloses switching between a treatment setting for the variable exhaust area and a comfort setting for the variable exhaust area (wherein the setting would prevent rebreathing and provide comfort, but is not explicitly labeled as such). The device of Remmers has been modified with the explicit comfort setting of Rapoport, and the combined teachings therefore suggest switching between a treatment setting for the variable exhaust area and an explicit comfort setting for the variable exhaust area. It is additionally noted that Rapoport discloses switching between a treatment setting for the obstructive sleep apnea and a comfort setting. See [0026, 0004]. Thus, Examiner notes that the claimed comfort setting may include additional settings such as a pressure setting, see claim 5.
On page 12, paragraph 2, Applicant argues that it would not have been obvious to modify Remmers with Rapoport because the full range of variations in outflow resistance from actuating valve 28 of Remmers can be made “without producing significant deviations in the desired CPAP patient interface pressure”. As such, Remmers can be modified with the desired CPAP pressure disclosed in Rapoport, especially considering that variations in outflow resistance would not produce deviations in CPAP pressure. It is furthermore noted that Remmers discloses an open valve setting when the patient is not experiencing a central sleep apnea, and Rapoport’s comfort setting includes open venting when the patient experiences periods of wakefulness outside of apnea. As such, Remmers does not teach away from incorporation of Rapoport as outlined in the rejection above.
Accordingly, the Examiner maintains rejection of claims 1, 189, and dependents therein. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799